J-S20039-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                   Appellee              :
                                         :
              v.                         :
                                         :
 NADIA LASHAWN KNOTT                     :
                                         :
                   Appellant             :       No. 1621 WDA 2018

           Appeal from the PCRA Order Entered October 25, 2018
             In the Court of Common Pleas of Jefferson County
            Criminal Division at No(s): CP-33-CR-0000443-2016


BEFORE: GANTMAN, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.E.:                 FILED NOVEMBER 14, 2019

     Appellant, Nadia Lashawn Knott, appeals from the order entered in the

Jefferson County Court of Common Pleas, which denied her first petition

brought pursuant to the Post-Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A.

§§ 9541-9546. We reverse the PCRA court’s order and vacate the underlying

conviction and judgment of sentence for failure to comply with the Sexual

Offender Registration and Notification Act (“SORNA”).

     The relevant facts and procedural history of this case are as follows. On

October 15, 2009, Appellant pled guilty to criminal solicitation─indecent

assault of a person less than 13. The court sentenced Appellant to 5 years’

probation and required her to register as a sexual offender for 10 years under

Megan’s Law III at 42 Pa.C.S.A. § 9795.1(a) (effective December 8, 2008 to

December 19, 2011).
J-S20039-19


     In July 2016, police discovered Appellant had left the shelter registered

as her address without notifying state police. On November 23, 2016, the

Commonwealth charged Appellant with failure to comply with SORNA and its

change-of-address requirements. On January 4, 2017, Appellant entered a

plea to failure to register under SORNA. The court sentenced Appellant that

same day to 5 to 20 years’ imprisonment per the guidelines for repeat failure-

to-register offenders. Appellant did not file a post-sentence motion or direct

appeal.

     On January 5, 2018, Appellant timely filed a pro se PCRA petition, and

the court appointed counsel, who filed an amended PCRA petition on March 2,

2018. The amended PCRA petition argued Appellant was serving an illegal

sentence due to the unconstitutional ex post facto application of SORNA to

Appellant. The PCRA court held a hearing on June 28, 2018, and denied relief

on October 25, 2018, stating Appellant was not entitled to relief under

Commonwealth v. Muniz, 640 Pa. 699, 164 A.3d 1189 (2017), cert. denied,

___ U.S. ___, 138 S.Ct. 925, 200 L.Ed.2d 213 (2018), in the context of

collateral proceedings. On November 9, 2018, Appellant timely filed a notice

of appeal. The PCRA court, on November 15, 2018, ordered Appellant to file

a concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b); Appellant timely complied on November 21, 2018.

     Appellant raises the following issue for our review:

          WAS [APPELLANT’S] CONVICTION OF THE CRIME OF
          “FAILURE  TO     COMPLY   WITH   REGISTRATION

                                    -2-
J-S20039-19


         REQUIREMENTS” (18 PA.C.S.A. SEC. 4915.1(A.1)(2))
         INVALID, AND THE JANUARY 4, 2017, SENTENCE FOR SAID
         CONVICTION OF, INTER ALIA, FIVE (5) YEARS TO TWENTY
         (20) YEARS INCARCERATION THEREBY RENDERED
         ILLEGAL, AS BEING IN VIOLATION OF BOTH THE
         CONSTITUTION     OF   THE     COMMONWEALTH       OF
         PENNSYLVANIA AND OF THE CONSTITUTION OF THE
         UNITED STATES WHERE THE ELEMENTS OF THE CRIME SHE
         WAS CONVICTED OF CAN ONLY BE ESTABLISHED BY PROOF
         THAT [APPELLANT] WAS THEN SUBJECT TO THE
         PROVISIONS OF PENNSYLVANIA’S SEX OFFENDER
         REGISTRATION AND NOTIFICATION ACT (SORNA) AND
         SAID CONVICTION RESULTED FROM RETROACTIVE
         APPLICATION OF SORNA’S REGISTRATION PROVISIONS IN
         VIOLATION OF THE EX POST FACTO CLAUSES OF BOTH
         CONSTITUTIONS?

(Appellant’s Brief at 4).

      Appellant argues SORNA increased her registration period from 10 years

to 25 years and added additional registration requirements, which is an

unconstitutional retroactive application of SORNA, where Appellant committed

her underlying crime prior to SORNA’s effective date. Appellant contends the

retroactive application of SORNA invalidates her guilty plea and renders her

sentence illegal. Appellant concludes this Court should reverse the PCRA court

order and vacate her conviction and sentence for failure to comply with

SORNA. We agree.

      Our standard of review of the denial of a PCRA petition is limited to

examining whether the evidence of record supports the court’s determination

and whether its decision is free of legal error. Commonwealth v. Conway,

14 A.3d 101, 109 (Pa.Super. 2011), appeal denied, 612 Pa. 687, 29 A.3d 795

(2011). This Court grants great deference to the findings of the PCRA court if

                                    -3-
J-S20039-19


the record contains any support for those findings. Commonwealth v. Boyd,

923 A.2d 513, 515 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932 A.2d

74 (2007).     We give no such deference, however, to the court’s legal

conclusions.   Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa.Super.

2012).

      A PCRA petitioner is eligible for relief if her conviction resulted from a

constitutional violation.    42 Pa.C.S.A. § 9543(a)(2)(i).   In July 2017, our

Supreme Court declared SORNA unconstitutional, where it violates the ex post

facto clauses of both the United States and Pennsylvania Constitutions.

Commonwealth v. Muniz, 640 Pa. 699, 164 A.3d 1189 (2017), cert. denied,

___ U.S. ___, 138 S.Ct. 925, 200 L.Ed.2d 213 (2018).          The Muniz court

determined SORNA’s purpose was punitive, despite the General Assembly’s

stated civil remedial purpose. Id. at 748-49, 164 A.2d at 1218. Therefore, a

retroactive application of SORNA to past sex offenders violates the ex post

facto clause of the United States Constitution. Id. SORNA also violates the

ex post facto clause of the Pennsylvania Constitution because it places a

unique burden on the right to reputation and undermines the finality of

sentences by enacting increasingly severe registration law. Id. at 756-57,

164 A.2d at 1223.           Further, Muniz created a substantive rule that

retroactively applies in the collateral context. Commonwealth v. Rivera-

Figueroa, 174 A.3d 674, 678 (Pa.Super. 2017). A plea to failure to register

under SORNA is unconstitutional and must be vacated, where the defendant


                                      -4-
J-S20039-19


committed her underlying offense prior to the effective date of SORNA.

Commonwealth v. Wood, 208 A.3d 131, 140 (Pa.Super. 2019) (en banc)

(holding effective date of SORNA controls for purposes of ex post facto

analysis).

      Instantly, Appellant committed her underlying offense before the

effective date of SORNA. In July 2016, police discovered Appellant had not

notified state police of an address change.      The Commonwealth charged

Appellant with failure to register under SORNA. Appellant entered a plea to

that offense, and the court sentenced Appellant to 5 to 20 years’ imprisonment

per the guidelines for repeat failure-to-register offenders. Appellant timely

filed the current PCRA petition that the court denied after a hearing.

      Here, SORNA increased Appellant’s reporting requirements from 10

years to 25 years.       See 42 Pa.C.S.A. §§ 9795.1(a)(1), 9799.14(c),

9799.15(a)(2). Further, SORNA added additional reporting requirements for

transients; Megan’s Law III had only the general reporting requirements. See

42 Pa.C.S.A. § 9799.16(b)(6). Therefore, application of SORNA registration

requirements to Appellant violated the ex post facto clauses of the United

States and Pennsylvania Constitutions, and Appellant’s plea is void because

the statute Appellant pled guilty to is unconstitutional as applied to her. See

Muniz, supra. Appellant is entitled to relief in the context of a first timely

PCRA petition because her conviction resulted from an unconstitutional

violation.   See 42 Pa.C.S.A. § 9543(a)(2)(i); Rivera-Figueroa, supra.


                                     -5-
J-S20039-19


Accordingly, we reverse the order denying PCRA relief and vacate the

underlying conviction and judgment of sentence for failure to comply with

SORNA.

     Order reversed; conviction and judgment of sentence vacated.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/14/2019




                                  -6-